PER CURIAM:
This case and United States v. Ladd, 5th Cir. 1976, 527 F.2d 1341 [74-3757], and United States v. Alfonso et al., 5th Cir. 1976, 527 F.2d 1343 [74-3776], decided this day, are companion cases. The United States District Court for the Eastern District of Louisiana suppressed wiretap evidence on the ground that the wiretap order of January 7, 1971, was insufficient on its face. The government appeals this ruling.
What was' said in the Ladd case applies here. The court erred m suppressing the evidence. The judgment of the district court is reversed and remanded for further proceedings.
Reversed and remanded.